 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RUBEN VALDEZ,                                      No. 2:12-CV-1352-JAM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    MATTHEW CATE, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion (Doc. 99) for an extension of

19   time to file objections to the court’s August 30, 2018, findings and recommendations. Good

20   cause appearing therefor, the request is granted. The parties may file objections within 30 days of

21   the date of this order.

22                   IT IS SO ORDERED.

23

24   Dated: November 29, 2018
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
